IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1678-10



                             DERRICK ROSS, Appellant

                                            v.

                               THE STATE OF TEXAS

                     ON REHEARING OF APPELLANT’S
                   PETITION FOR DISCRETIONARY REVIEW
                  FROM THE TWELFTH COURT OF APPEALS
                           ANDERSON COUNTY

             Per curiam.

                                     OPINION


      Appellant was convicted of possession of a prohibited item while incarcerated in a

correctional facility and sentenced to confinement for sixty years. The Court of Appeals

affirmed Appellant’s conviction. Ross v. State, (Tex. App. — Tyler, No. 12-09-00249-

CR, delivered October 27, 2010). Appellant’s petition for discretionary review was

dismissed as untimely filed on April 20, 2011. Appellant has filed a motion for rehearing
                                                                               Ross - 2

requesting reinstatement of his petition so that it will be considered by this Court.

Appellant’s motion for rehearing is granted. His petition is reinstated as of May 25,2011

and will be considered in accord with Tex.R.App.P. 68.




Delivered May 25, 2011
Do not publish